LANGTRY, J.,
dissenting.
In dissenting, I agree with the circuit judge that the claimant carried his burden of proof. The hearing officer’s opinion, quoted at length in this court’s opinion, did not mention (and consequently quite pos*348sibly the hearing officer did not consider) some facts favorable to the claim :
Dr. Tonn treated claimant on January 16 and 19 and February 2 and 9, 1970. The accident occurred on January 31. Dr. Tonn testified, “the first two visits * * * had reference more to the left elbow and the hand” and upper back. The last two in February were more to the right sacroiliac. He also stated that the January 16 and 19 treatments included manipulation of the upper back and neck, the January 19 and February 2 treatments included manipulation of the right sacral and the February 9 treatment included manipulation of the -1th and 5th lumbar vertebrae. - The latter is where the injury was claimed. Thereafter, all treatments concentrated on that area. Claimant testified he felt a “catch” in his back when he was moving the bench, the next day he felt pain and the next day, without an appointment (which he had had for previous visits), he went to the doctor. In explanation of not telling Dr. Tonn of the accident he said, “he [Dr. Tonn] told me what was troubling me.” Dr. Tonn did not use x-ray for diagnosis. Claimant’s mother testified his serious troubles in the back dated from the time of the accident.
Dr. Tonn’s testimony does not lead me to conclude that he contradicted claimant’s contentions. He was the only doctor who testified, and was cross-examined.
The circuit judge concluded that the injury was at least a result of aggravation of a back condition in the accident and was consequently compensable. With this I agree. Thus, in this eighth de novo hearing on this claim, the closeness of the result is demonstrated by a twoTto-one decision.